PER CURIAM:
Roy Suddath appeals the district court’s orders remanding this case back to state court and denying reconsideration. Because the remand order was based on lack of subject matter jurisdiction, the district court’s order is not subject to review. 28 U.S.C. § 1447(d) (2006); Things Remembered, Inc. v. Petrarca, 516 U.S. 124, 127-28, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995). Accordingly, we dismiss the appeal for lack of subject matter jurisdiction. We further deny Suddath’s motion to seal. We dispense with oral ai'gument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.